Exhibit 10.1
ANALOGIC CORPORATION
NONQUALIFIED DEFERRED COMPENSATION PLAN

--------------------------------------------------------------------------------


ANALOGIC CORPORATION
NONQUALIFIED DEFERRED COMPENSATION PLAN


Table of Contents
 
Page
Article 1 - Definitions
1
1.1
Account
1
1.2
Administrator
1
1.3
Board
1
1.4
Bonus
1
1.5
Change-in-Control
1
1.6
Code
2
1.7
Compensation
2
1.8
Deferrals
2
1.9
Deferral Election
2
1.10
Disability
2
1.11
Effective Date
2
1.12
Eligible Employee
3
1.13
Employee
3
1.14
Employer
3
1.15
Employer Discretionary Contribution
3
1.16
ERISA
3
1.17
In-Service Sub-Account
3
1.18
Investment Fund
3
1.19
Matching Contribution
3
1.20
Participant
3
1.21
Performance-based Compensation
3
1.22
Plan Year
4
1.23
Retirement
4
1.24
Retirement Sub-Account
4
1.25
Salary
4
1.26
Separation from Service
4
1.27
Service Recipient
4
1.28
Specified Employee
5
1.29
Trust
5
1.30
Trustee
5
Article 2 - Participation
5
2.1
Commencement of Participation
5
2.2
Loss of Eligible Employee Status
5
 
 
 
Article 3 - Contributions
5
3.1
Deferral Elections - General
5
3.2
Time of Election
6
3.3
Distribution Elections
6
3.4
Additional Requirements
6
3.5
Matching Contribution
7
3.6
Employer Discretionary Contributions
7
3.7
Crediting of Contributions
7
Article 4 - Vesting
8
4.1
Vesting of Deferrals
8
4.2
Vesting of Matching Contributions
8
4.3
Vesting of Employer Discretionary Contributions
8
4.4
Vesting in Event Disability or Death
8
4.5
Amounts Not Vested
8
Article 5 - Accounts
8
5.1
Accounts
8
5.2
Investments, Gains and Losses
9
Article 6 - Distributions
10
6.1
Distribution Election
10
6.2
Distributions Upon an In-Service Account Triggering Date
10
6.3
Distributions Upon Retirement
10
6.4
Substantially Equal Annual Installments
10
6.5
Distributions due to other Separation from Service
11
6.6
Distributions upon Separation from Service due to Disability
11
6.7
Distributions upon Death
11
6.8
Changes to Distribution Elections
11
6.9
Acceleration or Delay in Payments
11
6.10
Unforeseeable Emergency
12
6.11
Minimum Distribution
12
6.12
Form of Payment
12
Article 7 - Beneficiaries
12
7.1
Beneficiaries
12
7.2
Lost Beneficiary
13
Article 8 - Funding
13
8.1
Prohibition Against Funding
13
8.2
Deposits in Trust
13
8.3
Withholding of Employee Contributions
13
 
 
 
Article 9 - Claims Administration
14
9.1
General
14
9.2
Claims Procedure
14
9.3
Right of Appeal
14
9.4
Review of Appeal
14
9.5
Designation
15
Article 10 - General Provisions
15
10.1
Administrator
15
10.2
No Assignment
15
10.3
No Employment Rights
16
10.4
Incompetence
16
10.5
Identity
16
10.6
Other Benefits
16
10.7
Expenses
16
10.8
Insolvency
16
10.9
Amendment or Modification
17
10.10
Plan Suspension
17
10.11
Plan Termination
17
10.12
Plan Termination due to a Change-in-Control
17
10.13
Construction
18
10.14
Governing Law
18
10.15
Severability
18
10.16
Headings
18
10.17
Terms
19

 

--------------------------------------------------------------------------------




ANALOGIC CORPORATION
NONQUALIFIED DEFERRED COMPENSATION PLAN


Analogic Corporation, a Massachusetts corporation, and its affiliates and
subsidiaries (the “Employer”), hereby adopts this Analogic Corporation
Nonqualified Deferred Compensation Plan (the “Plan”) for the benefit of a select
group of management or highly compensated employees. This Plan is an unfunded
arrangement and is intended to be exempt from the participation, vesting,
funding, and fiduciary requirements set forth in Title I of the Employee
Retirement Income Security Act of 1974, as amended. It is intended to comply
with Internal Revenue Code Section 409A.


Article 1 - Definitions


1.1
Account 

The sum of all the bookkeeping Sub-Accounts as may be established for each
Participant as provided in Section 5.1 hereof.


1.2
Administrator

An administrative committee appointed by the Board. The Administrator shall
serve as the agent for the Employer with respect to the Trust.


1.3
Board

The Board of Directors of the Employer.


1.4
Bonus

Compensation which is designated as such by the Employer and which relates to
services performed during an incentive period by an Eligible Employee in
addition to his or her Salary, including any pretax elective deferrals from said
Bonus to any Employer sponsored plan that includes amounts deferred under a
Deferral Election or any elective deferral as defined in Code Section 402(g)(3)
or any amount contributed or deferred at the election of the Eligible Employee
in accordance with Code Section 125 or 132(f)(4).


1.5
Change-in-Control

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, a “Change-in-Control” of the Employer
(which, for purpose of this Section 1.5 shall mean Analogic Corporation but not
any of its affiliates or subsidiaries) shall mean the first to occur of any of
the following:


(a) the date that any one person or persons acting as a group acquires ownership
of Employer stock constituting more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Employer;


(b) the date that any one person or persons acting as a group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Employer
possessing thirty percent (30%) or more of the total voting power of the stock
of the Employer;

1

--------------------------------------------------------------------------------


(c) the date that any one person or persons acting as a group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Employer that have a
total gross fair market value equal to or more than forty percent (40%) of the
total gross fair market value of all of the assets of the Employer immediately
prior to such acquisition; or


(d) the date that a majority of members of the Employer’s Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or elections.
 
1.6
Code

The Internal Revenue Code of 1986, as amended.


1.7
Compensation

The Participant’s earned income, including Salary, Bonus, Performance-based
Compensation, and other remuneration from the Employer as may be included by the
Administrator.


1.8
Deferrals

The portion of Compensation that a Participant elects to defer in accordance
with Section 3.1 hereof.


1.9
Deferral Election

The separate agreement, submitted to the Administrator, by which an Eligible
Employee agrees to participate in the Plan and make Deferrals thereto.


1.10
Disability

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, a Participant shall be considered to have
incurred a Disability if: (i) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; (ii) the Participant
is, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Participant’s Employer; or (iii) determined to be totally
disabled by the Social Security Administration.


1.11
Effective Date

September 1, 2008.
2

--------------------------------------------------------------------------------



1.1
Eligible Employee

An Employee shall be considered an Eligible Employee if such Employee is a
member of a “select group of management or highly compensated employees,” within
the meaning of Sections 201, 301 and 401 of ERISA, and is designated as an
Eligible Employee by the Administrator. The Administrator may at any time, in
its sole discretion, change the eligible criteria for an Eligible Employee or
determine that one or more Participants will cease to be an Eligible Employee.
The designation of an Employee as an Eligible Employee in any year shall not
confer upon such Employee any right to be designated as an Eligible Employee in
any future Plan Year.


1.13
Employee

Any person employed by the Employer.


1.14
Employer

Analogic Corporation and its subsidiaries and affiliates.


1.15
Employer Discretionary Contribution

A discretionary contribution made by the Employer that is credited to one or
more Participant’s Accounts in accordance with the terms of Section 3.6 hereof.


1.16
ERISA

The Employee Retirement Income Security Act of 1974, as amended.


1.17
In-Service Sub-Account 

Each bookkeeping In-Service Sub-Account maintained by the Administrator on
behalf of each Participant pursuant to Section 5.1(b) hereof.


1.18
Investment Fund

Each investment(s) which serves as a means to measure value, increases or
decreases with respect to a Participant’s Accounts.


1.19
Matching Contribution

A contribution made by the Employer that is credited to one or more
Participant’s Accounts in accordance with the terms of Section 3.5 hereof.


1.20
Participant

An Eligible Employee who is a Participant as provided in Article 2.


1.21
Performance-based Compensation

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, “Performance-based Compensation” shall mean
compensation that (i) meets the definition of Code Section 409A(a)(4)(B)(iii)
and related guidance and regulations, (ii) is designated as such by the Employer
and relates to services performed during a performance period of at least twelve
months by an Eligible Employee, including any pretax elective deferrals from
said Performance-based Compensation to any Employer sponsored plan that includes
amounts deferred under a Deferral Election or any elective deferral as defined
in Code Section 402(g)(3) or any amount contributed or deferred at the election
of the Eligible Employee in accordance with Code Section 125 or 132(f)(4).

3

--------------------------------------------------------------------------------


For the initial Plan Year, Effective Date through December 31, 2008. For each
year thereafter, January 1 through December 31.


1.23
Retirement

Retirement means a Participant has reached age fifty-nine and one-half (59 ½)
and has a Separation from Service, including a Separation from Service (due to
Disability) of the Participant.


1.24
Retirement Sub-Account

Each Retirement Sub-Account maintained by the Administrator on behalf of each
Participant pursuant to Section 5.1(a) hereof.


1.25
Salary

An Eligible Employee’s base salary earned during a Plan Year, including any
pretax elective deferrals from said Salary to any Employer sponsored plan that
includes amounts deferred under a Deferral Election or any elective deferral as
defined in Code Section 402(g)(3) or any amount contributed or deferred at the
election of the Eligible Employee in accordance with Code Section 125 or
132(f)(4).


1.26
Separation from Service

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, a Participant shall incur a Separation from
Service with the Service Recipient due to death, retirement or other termination
of employment with the Service Recipient unless the employment relationship is
treated as continuing intact while the individual is on military leave, sick
leave, or other bona fide leave of absence if the period of such leave does not
exceed six months, or if longer, so long as the individual retains a right to
reemployment with the Service Recipient under an applicable statute or by
contract. Upon a sale or other disposition of the assets of the Employer to an
unrelated purchaser, the Administrator reserves the right, to the extent
permitted by Code section 409A to determine whether Participants providing
services to the purchaser after and in connection with the purchase transaction
have experienced a Separation from Service.


1.27
Service Recipient

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, Service Recipient shall mean the Employer
or person for whom the services are performed and with respect to whom the
legally binding right to compensation arises, and all persons with whom such
person would be considered a single employer under Code Section 414(b)
(employees of controlled group of corporations), and all persons with whom such
person would be considered a single employer under Code Section 414(c)
(employees of partnerships, proprietorships, etc., under common control).
4

--------------------------------------------------------------------------------



1.28
Specified Employee

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, a “Specified Employee” shall mean a
participant who is considered a key employee on the Identification Date, as
defined in Code Section 416(i) without regard to section 416(i)(5) and such
other requirements imposed under Code Section 409A(a)(2)(B)(i) and regulations
thereunder for the period beginning April 1 of the year subsequent to the
Identification Date and ending March 31 of the following year. The
Identification Date for this Plan is December 31 of each year. Notwithstanding
anything to the contrary, a Participant is not a Specified Employee unless any
stock of the Service Recipient is publicly traded on an established securities
market or otherwise.


1.29
Trust

The agreement between the Employer and the Trustee, under which the assets of
the Plan are held, administered and managed, which shall conform to the terms of
Rev. Proc. 92-64.


1.30
Trustee

State Street Bank & Trust Co. or such other successor that shall become trustee
pursuant to the terms of the Plan.


Article 2 - Participation


2.1
Commencement of Participation

Each Eligible Employee shall become a Participant at the earlier of the date on
which his or her Deferral Election first becomes effective or the date on which
a Matching Contribution or Employer Discretionary Contribution is first credited
to his or her Account.


2.2
Loss of Eligible Employee Status

A Participant who is no longer an Eligible Employee shall not be permitted to
submit a Deferral Election and all Deferrals for such Participant shall cease as
of the end of the Plan Year in which such Participant is determined to no longer
be an Eligible Employee. Amounts credited to the Account of a Participant who is
no longer an Eligible Employee shall continue to be held pursuant to the terms
of the Plan and shall be distributed as provided in Article 6.


Article 3 - Contributions


3.1
Deferral Elections - General

A Participant’s Deferral Election for a Plan Year is irrevocable for that
applicable Plan Year; provided, however that a cessation of Deferrals shall be
allowed if required by the terms of the Employer’s qualified 401(k) plan in
order for the Participant to obtain a hardship withdrawal from the 401(k) plan,
or if required under Section 6.10 (Unforeseeable Emergency) of this Plan. Such
amounts deferred under the Plan shall not be made available to such Participant,
except as provided in Article 6, and shall reduce such Participant’s
Compensation from the Employer in accordance with the provisions of the
applicable Deferral Election; provided, however, that all such amounts shall be
subject to the rights of the general creditors of the Employer as provided in
Article 8. The Deferral Election, in addition to the requirements set forth
below, must designate: (i) the amount of Compensation to be deferred, (ii) the
time of the distribution, and (iii) the form of the distribution.

5

--------------------------------------------------------------------------------


Article 6 - Distributions
 
6.1
Distribution Election

Each Participant shall designate in his or her Deferral Election the form and
timing of his or her distribution by indicating the type of Sub-Account as
described under Section 5.1, and by designating the form in which payments shall
be made from the choices available under Section 6.2 and 6.3 hereof.
Notwithstanding anything to the contrary contained herein provided, no
acceleration of the time or schedule of payments under the Plan shall occur
except as permitted under both this Plan and Code Section 409A.


6.2
Distributions Upon an In-Service Account Triggering Date

In-Service Sub-Account distributions shall begin as soon as administratively
feasible but no later than ninety (90) days following January 1 of the calendar
year designated by the Participant on a properly submitted Deferral Election,
and are payable in either a lump-sum payment or substantially equal annual
installments, as described in Section 6.4 below, over a period of up to five (5)
years as elected by the Participant in his or her Deferral Election. If the
Participant fails to properly designate the form of the distribution, the
Sub-Account shall be paid in a lump-sum payment. 


6.3
Distributions Upon Retirement

If the Participant has a Separation from Service due to Retirement, the
Participant’s Retirement Sub-Account(s) shall be distributed as soon as
administratively feasible but no earlier than the first day of the seventh month
following Participant’s Retirement and no later than ninety (90) days following
the first day of the seventh month following Participant’s Retirement.
Distribution shall be made either in a lump-sum payment or in substantially
equal annual installments, as defined in Section 6.4 below, over a period of up
to ten (10) years as elected by the Participant. If the Participant fails to
properly designate the form of the distribution, the Sub-Account shall be paid
in a lump-sum payment. If a Participant has any In-Service Sub-Accounts at the
time of his or her Retirement, said Sub-Accounts shall be distributed in a lump
sum as soon as administratively feasible but no earlier than the first day of
the seventh month following Participant’s Retirement and no later than ninety
(90) days following the first day of the seventh month following Participant’s
Retirement.


6.4
Substantially Equal Annual Installments



(a) The amount of the substantially equal payments shall be determined by
multiplying the Participant’s Account or Sub-Account by a fraction, the
denominator of which in the first year of payment equals the number of years
over which benefits are to be paid, and the numerator of which is one (1). The
amounts of the payments for each succeeding year shall be determined by
multiplying the Participant’s Account or Sub-Account as of the applicable
anniversary of the payout by a fraction, the denominator of which equals the
number of remaining years over which benefits are to be paid, and the numerator
of which is one (1). Installment payments made pursuant to this Section 6.4
shall be made as soon as administratively feasible, but no later than ninety
(90) days, following the anniversary of the distribution event.
6

--------------------------------------------------------------------------------



(b) For purposes of the Plan pursuant to Code Section 409A and regulations
thereunder, a series of annual installments shall be considered a single
payment.
 
6.5
Distributions due to other Separation from Service

If the Participant has a Separation from Service for any reason other than
Retirement, death or Disability, all vested amounts credited to his or her
Account shall be paid to the Participant in a lump-sum, as soon as
administratively feasible but no earlier than the first day of the seventh month
following Participant’s Separation from Service and no later than ninety (90)
days following the first day of the seventh month following Participant’s
Separation from Service.


6.6
Distributions upon Separation from Service due to Disability

Upon a Participant’s Separation from Service due to Disability, all amounts
credited to his or her Account shall be paid to the Participant in a lump sum,
as soon as administratively feasible but no earlier than the first day of the
seventh month following Participant’s Separation from Service and no later than
ninety (90) days following the first day of the seventh month following
Participant’s Separation from Service.


6.7
Distributions upon Death

Upon the death of a Participant, all amounts credited to his or her Account
shall be paid, as soon as administratively feasible but no later than ninety
(90) days following Participant’s date of death, to his or her beneficiary or
beneficiaries, as determined under Article 7 hereof, in a lump sum.


6.8
Changes to Distribution Elections

A Participant will be permitted to elect to change the form or timing of the
distribution of the balance of his or her one or more Sub-Accounts within his or
her Account to the extent permitted and in accordance with the requirements of
Code Section 409A(a)(4)(C), including the requirement that (i) a redeferral
election may not take effect until at least twelve (12) months after such
election is filed with the Employer, (ii) an election to further defer a
distribution (other than a distribution upon death, Disability or an
unforeseeable emergency) must result in the first distribution subject to the
election being made at least five (5) years after the previously elected date of
distribution, and (iii) any redeferral election affecting a distribution at a
fixed date must be filed with the Employer at least twelve (12) months before
the first scheduled payment under the previous fixed date distribution election.
Once a Sub-Account begins distribution, no such changes to distributions shall
be permitted.


6.9
Acceleration or Delay in Payments

To the extent permitted by Code Section 409A, and notwithstanding any provision
of the Plan to the contrary, the Administrator, in its sole discretion, may
elect to (i) accelerate the time or form of payment of a benefit owed to a
Participant hereunder in accordance with the terms and subject to the conditions
of Treasury Regulations Section 1.409A-3(j)(4), or (ii) delay the time of
payment of a benefit owed to a Participant hereunder in accordance with the
terms and subject to the conditions of Treasury Regulations Section
1.409A-2(b)(7). By way of example, and at the sole discretion of the
Administrator, if a Participant’s entire Account balance is less than the
applicable Code Section 402(g) annual limit, the Employer may distribute the
Participant’s Account in a lump sum provided that the distribution results in
the termination of the participant’s entire interest in the Plan, subject to the
plan aggregation rules of Code Section 409A and regulations thereunder.


7

--------------------------------------------------------------------------------


6.10
Unforeseeable Emergency

The Administrator may permit an early distribution of part or all of any
deferred amounts; provided, however, that such distribution shall be made only
if the Administrator, in its sole discretion, determines that the Participant,
has experienced an Unforeseeable Emergency. An Unforeseeable Emergency is
defined as a severe financial hardship to the Participant resulting from an
illness or accident of the Participant, the Participant’s spouse, the
Participant’s beneficiary or a dependent (as defined in Code Section 152 without
regard to section 152 (b) (1), (b) (2), and (d) (1) (B)) of the Participant,
loss of the Participant’s property due to casualty or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. If an Unforeseeable Emergency is
determined to exist, a distribution may not exceed the amounts necessary to
satisfy such emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship). Upon a distribution to a Participant under this
Section 6.10, the Participant’s Deferrals shall cease and no further Deferrals
shall be made for such Participant for the remainder of the Plan Year during
which such distribution was made.


6.11
Minimum Distribution

Notwithstanding any provision to the contrary, if the balance of a Participant’s
Account or Sub-Account at the time of a distribution event or at the time of a
scheduled installment payment is $25,000 or less, then the Participant shall be
paid his or her Account or Sub-Account as a single lump sum.


6.12
Form of Payment

All distributions shall be made in the form of cash.


Article 7 - Beneficiaries


7.1
Beneficiaries

Each Participant may from time to time designate one or more persons (who may be
any one or more members of such person’s family or other persons,
administrators, trusts, foundations or other entities) as his or her beneficiary
under the Plan. Such designation shall be made in a form prescribed by the
Administrator. Each Participant may at any time and from time to time, change
any previous beneficiary designation, without notice to or consent of any
previously designated beneficiary, by amending his or her previous designation
in a form prescribed by the Administrator. If the beneficiary does not survive
the Participant (or is otherwise unavailable to receive payment), or if no
beneficiary is validly designated, then the amounts payable under this Plan
shall be paid to the Participant’s estate. If more than one person is the
beneficiary of a deceased Participant, each such person shall receive a pro rata
share of any death benefit payable unless otherwise designated in the applicable
form. If a beneficiary who is receiving benefits dies, all benefits that were
payable to such beneficiary shall then be payable to the estate of that
beneficiary.


8

--------------------------------------------------------------------------------


7.2
Lost Beneficiary

All Participants and beneficiaries shall have the obligation to keep the
Administrator informed of their current address until such time as all benefits
due have been paid. If a Participant or beneficiary cannot be located by the
Administrator exercising due diligence, then, in its sole discretion, the
Administrator may presume that the Participant or beneficiary is deceased for
purposes of the Plan and all unpaid amounts (net of due diligence expenses) owed
to the Participant or beneficiary shall be paid accordingly or, if a beneficiary
cannot be so located, then such amounts may be forfeited. Any such presumption
of death shall be final, conclusive and binding on all parties.


Article 8 - Funding


8.1
Prohibition Against Funding

Should any investment be acquired in connection with the liabilities assumed
under this Plan, it is expressly understood and agreed that the Participants and
beneficiaries shall not have any right with respect to, or claim against, such
assets nor shall any such purchase be construed to create a trust of any kind or
a fiduciary relationship between the Employer and the Participants, their
beneficiaries or any other person. Any such assets shall be and remain a part of
the general, unpledged, unrestricted assets of the Employer, subject to the
claims of its general creditors. It is the express intention of the parties
hereto that this arrangement shall be unfunded for tax purposes and for purposes
of Title I of the ERISA. Each Participant and beneficiary shall be required to
look to the provisions of this Plan and to the Employer itself for enforcement
of any and all benefits due under this Plan, and to the extent any such person
acquires a right to receive payment under this Plan, such right shall be no
greater than the right of any unsecured general creditor of the Employer. The
Employer or the Trust shall be designated the owner and beneficiary of any
investment acquired in connection with its obligation under this Plan.


8.2
Deposits in Trust

Notwithstanding Section 8.1, or any other provision of this Plan to the
contrary, the Employer may deposit into the Trust any amounts it deems
appropriate to pay the benefits under this Plan. The amounts so deposited may
include all contributions made pursuant to a Deferral Election by a Participant,
all Matching Contributions, and any Employer Discretionary Contributions.


8.3
Withholding of Employee Contributions

The Administrator is authorized to make any and all necessary arrangements with
the Employer in order to withhold the Participant’s Deferrals under Section 3.1
hereof from his or her Compensation. The Administrator shall determine the
amount and timing of such withholding.
9

--------------------------------------------------------------------------------


Article 9 - Claims Administration


9.1
General

If a Participant, beneficiary or his or her representative is denied all or a
portion of an expected Plan benefit for any reason and the Participant,
beneficiary or his or her representative desires to dispute the decision of the
Administrator, he or she must file a written notification of his or her claim
with the Administrator.


9.2
Claims Procedure

Upon receipt of any written claim for benefits, the Administrator shall be
notified and shall give due consideration to the claim presented. If any
Participant or beneficiary claims to be entitled to benefits under the Plan and
the Administrator determines that the claim should be denied in whole or in
part, the Administrator shall, in writing, notify such claimant within ninety
(90) days of receipt of the claim that the claim has been denied. The
Administrator may extend the period of time for making a determination with
respect to any claim for a period of up to ninety (90) days, provided that the
Administrator determines that such an extension is necessary because of special
circumstances and notifies the claimant, prior to the expiration of the initial
ninety (90) day period, of the circumstances requiring the extension of time and
the date by which the Plan expects to render a decision. If the claim is denied
to any extent by the Administrator, the Administrator shall furnish the claimant
with a written notice setting forth:


(a) the specific reason or reasons for denial of the claim;


(b) a specific reference to the Plan provisions on which the denial is based;


(c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and


(d) an explanation of the provisions of this Article.


9.3
Right of Appeal

A claimant who has a claim denied wholly or partially under Section 9.2 may
appeal to the Administrator for reconsideration of that claim. A request for
reconsideration under this Section must be filed by written notice within sixty
(60) days after receipt by the claimant of the notice of denial under Section
9.2.


9.4
Review of Appeal

Upon receipt of an appeal the Administrator shall promptly take action to give
due consideration to the appeal. Such consideration may include a hearing of the
parties involved, if the Administrator feels such a hearing is necessary. In
preparing for this appeal the claimant shall be given the right to review
pertinent documents and the right to submit in writing a statement of issues and
comments. After consideration of the merits of the appeal the Administrator
shall issue a written decision which shall be binding on all parties. The
decision shall specifically state its reasons and pertinent Plan provisions on
which it relies. The Administrator’s decision shall be issued within sixty (60)
days after the appeal is filed, except that the Administrator may extend the
period of time for making a determination with respect to any claim for a period
of up to sixty (60) days, provided that the Administrator determines that such
an extension is necessary because of special circumstances and notifies the
claimant, prior to the expiration of the initial sixty (60) day period, of the
circumstances requiring the extension of time and the date by which the Plan
expects to render a decision.


14

--------------------------------------------------------------------------------


9.5
Designation

The Administrator may designate any other person of its choosing to make any
determination otherwise required under this Article. Any person so designated
shall have the same authority and discretion granted to the Administrator
hereunder.


Article 10 - General Provisions


10.1
Administrator



(a) The Administrator is expressly empowered to limit the amount of Compensation
that may be deferred; to deposit amounts into the Trust in accordance with
Section 8.2 hereof; to interpret the Plan, and to determine all questions
arising in the administration, interpretation and application of the Plan; to
employ actuaries, accountants, counsel, and other persons it deems necessary in
connection with the administration of the Plan; to request any information from
the Employer it deems necessary to determine whether the Employer would be
considered insolvent or subject to a proceeding in bankruptcy; and to take all
other necessary and proper actions to fulfill its duties as Administrator.


(b) The Administrator shall not be liable for any actions by it hereunder,
unless due to its own negligence, willful misconduct or lack of good faith.


(c) The Administrator shall be indemnified and saved harmless by the Employer
from and against all personal liability to which it may be subject by reason of
any act done or omitted to be done in its official capacity as Administrator in
good faith in the administration of the Plan and Trust, including all expenses
reasonably incurred in its defense in the event the Employer fails to provide
such defense upon the request of the Administrator. The Administrator is
relieved of all responsibility in connection with its duties hereunder to the
fullest extent permitted by law, short of breach of duty to the beneficiaries.


10.2
No Assignment

Benefits or payments under this Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Participant or the Participant’s
beneficiary, whether voluntary or involuntary, and any attempt to so anticipate,
alienate, sell, transfer, assign, pledge, encumber, attach or garnish the same
shall not be valid, nor shall any such benefit or payment be in any way liable
for or subject to the debts, contracts, liabilities, engagement or torts of any
Participant or beneficiary, or any other person entitled to such benefit or
payment pursuant to the terms of this Plan, except to such extent as may be
required by law. If any Participant or beneficiary or any other person entitled
to a benefit or payment pursuant to the terms of this Plan becomes bankrupt or
attempts to anticipate, alienate, sell, transfer, assign, pledge, encumber,
attach or garnish any benefit or payment under this Plan, in whole or in part,
or if any attempt is made to subject any such benefit or payment, in whole or in
part, to the debts, contracts, liabilities, engagements or torts of the
Participant or beneficiary or any other person entitled to any such benefit or
payment pursuant to the terms of this Plan, then such benefit or payment, in the
discretion of the Administrator, shall cease and terminate with respect to such
Participant or beneficiary, or any other such person.


15

--------------------------------------------------------------------------------


10.3
No Employment Rights

Participation in this Plan shall not be construed to confer upon any Participant
the legal right to be retained in the employ of the Employer, or give a
Participant or beneficiary, or any other person, any right to any payment
whatsoever, except to the extent of the benefits provided for hereunder. Each
Participant shall remain subject to discharge to the same extent as if this Plan
had never been adopted.


10.4
Incompetence

If the Administrator determines that any person to whom a benefit is payable
under this Plan is incompetent by reason of physical or mental disability, the
Administrator shall have the power to cause the payments becoming due to such
person to be made to another for his or her benefit without responsibility of
the Administrator or the Employer to see to the application of such payments.
Any payment made pursuant to such power shall, as to such payment, operate as a
complete discharge of the Employer, the Administrator and the Trustee.


10.5
Identity

If, at any time, any doubt exists as to the identity of any person entitled to
any payment hereunder or the amount or time of such payment, the Administrator
shall be entitled to hold such sum until such identity or amount or time is
determined or until an order of a court of competent jurisdiction is obtained.
The Administrator shall also be entitled to pay such sum into court in
accordance with the appropriate rules of law. Any expenses incurred by the
Employer, Administrator, and Trust incident to such proceeding or litigation
shall be charged against the Account of the affected Participant.


10.6
Other Benefits

The benefits of each Participant or beneficiary hereunder shall be in addition
to any benefits paid or payable to or on account of the Participant or
beneficiary under any other pension, disability, annuity or retirement plan or
policy whatsoever.


10.7
Expenses

All expenses incurred in the administration of the Plan, whether incurred by the
Employer or the Plan, shall be paid by the Employer.


10.8
Insolvency

Should the Employer be considered insolvent (as defined by the Trust), the
Employer, through its Board and chief executive officer, shall give immediate
written notice of such to the Administrator of the Plan and the Trustee. Upon
receipt of such notice, the Administrator or Trustee shall cease to make any
payments to Participants who were Employees of the Employer or their
beneficiaries and shall hold any and all assets attributable to the Employer for
the benefit of the general creditors of the Employer.


16

--------------------------------------------------------------------------------


10.9
Amendment or Modification

The Employer may, at any time, in its sole discretion, amend or modify the Plan
in whole or in part, except that no such amendment or modification shall have
any retroactive effect to reduce any amounts allocated to a Participant’s
Accounts, and provided that such amendment or modification complies with Codes
Section 409A and related regulations thereunder.


10.10
Plan Suspension

The Employer further reserves the right to suspend the Plan in whole or in part,
except that no such suspension shall have any retroactive effect to reduce any
amounts allocated to a Participant’s Accounts, and provided that distribution of
the vested Participant Accounts shall not be accelerated but shall be paid at
such time and in such manner as determined under the terms of the Plan
immediately prior to suspension as if the Plan had not been suspended.


10.11
Plan Termination

The Employer further reserves the right to terminate the Plan in whole or in
part, in the following manner, except that no such termination shall have any
retroactive effect to reduce any amounts allocated to a Participant’s Accounts,
and provided that such termination complies with Codes Section 409A and related
regulations thereunder:


(a) The Employer, in its sole discretion, may terminate the Plan and distribute
all vested Participants’ Accounts no earlier than twelve (12) calendar months
from the date of the Plan termination and no later than twenty-four (24)
calendar months from the date of the Plan termination, provided however that the
termination and distribution does not occur proximate to a down turn in the
financial health of the Employer, that all other similar arrangements are also
terminated by the Employer for affected Participants and no other similar
arrangements are adopted by the Employer for affected Participants within a
three (3) year period from the date of termination; or


(b) The Employer may decide, in its sole discretion, to terminate the Plan in
the event of a corporate dissolution taxed under Code Section 331, or with the
approval of a bankruptcy court, provided that the Participants vested Account
balances are distributed to Participants and are included in the Participants’
gross income in the latest of: (i) the calendar year in which the termination
occurs; (ii) the calendar year in which the amounts deferred are no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which payment is administratively practicable.


10.12
Plan Termination due to a Change-in-Control

The Employer may decide, in its discretion, to terminate the Plan in the event
of a Change-in-Control and distribute all vested Participants Account balances
no earlier than thirty (30) days prior to the Change-in-Control and no later
than twelve (12) months after the effective date of the Change-in-Control,
provided however that the Employer terminates all other similar arrangements.


17

--------------------------------------------------------------------------------


10.13
Construction

All questions of interpretation, construction or application arising under or
concerning the terms of this Plan shall be decided by the Administrator, in its
sole and final discretion, whose decision shall be final, binding and conclusive
upon all persons.


10.14
Governing Law

This Plan shall be governed by, construed and administered in accordance with
the applicable provisions of ERISA, Code Section 409A, and any other applicable
federal law, provided, however, that to the extent not preempted by federal law
this Plan shall be governed by, construed and administered under the laws of the
Commonwealth of Massachusetts, other than its laws respecting choice of law.


10.15
Severability

If any provision of this Plan is held invalid or unenforceable, its invalidity
or unenforceability shall not affect any other provision of this Plan and this
Plan shall be construed and enforced as if such provision had not been included
therein. If the inclusion of any Employee (or Employees) as a Participant under
this Plan would cause the Plan to fail to comply with the requirements of
sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, or Code Section 409A, then
the Plan shall be severed with respect to such Employee or Employees, who shall
be considered to be participating in a separate arrangement.


10.16
Headings

The Article headings contained herein are inserted only as a matter of
convenience and for reference and in no way define, limit, enlarge or describe
the scope or intent of this Plan nor in any way shall they affect this Plan or
the construction of any provision thereof.


The remainder of this page was intentionally left blank.


18

--------------------------------------------------------------------------------


10.17
Terms

Capitalized terms shall have meanings as defined herein. Singular nouns shall be
read as plural, masculine pronouns shall be read as feminine, and vice versa, as
appropriate.


IN WITNESS WHEREOF, Analogic Corporation has caused this instrument to be
executed by its duly authorized officer, effective as of this 11th day of
August, 2008.
 

        Analogic Corporation  
   
   
    By:   /s/ John J. Millerick  

--------------------------------------------------------------------------------

  Title SVP & CFO

 
ATTEST:

  /s/ Bruce G. Garr

--------------------------------------------------------------------------------

Title: Assistant General Counsel & Assistant Secretary

 
19

--------------------------------------------------------------------------------

